Citation Nr: 0329018	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  97-19 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals of a total right knee replacement, currently rated 
as 30 percent disabling.  

2.  Entitlement to an increased disability evaluation for 
residuals of a total left knee replacement, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from March 1946 
to January 1947, and from March 1948 to May 1967.

When this matter was last before the Board of Veterans' 
Appeals (Board) in September 1998, the issues listed above 
were remanded to the St. Louis, Missouri, Regional Office 
(RO) of the Department of Veterans Affairs (VA) for further 
development and readjudication.  Following the completion of 
that development, the RO issued a supplemental statement of 
the case in November 2001.  The case is now ready for further 
appellate review.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  It is 
incumbent upon VA to adequately address the requirements of 
the VCAA, specifically with respect to the requirement to 
notify an appellant of the evidence necessary to substantiate 
his claim, and to indicate what evidence, if any, would be 
gathered by the appellant, and which evidence would be 
provided by VA, and to thereafter adjudicate the claims on 
their merits and not on the basis of whether a well-grounded 
claim has been submitted.  In the present case, the veteran 
has never been provided notice of the provisions of the VCAA.

Secondly, it is noted that a decision was recently issued in 
the Federal Circuit Court that interpreted the effect of the 
VCAA on claims for veterans' benefits, including the 
appellant's claim.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Among other things, this decision held that 
appellants must be afforded one year to respond to any 
request for development information under the VCAA.  
Consequently, the RO must provide the appellant with complete 
notice of the provisions of the VCAA consistent with the 
holding in Quartuccio, supra., and the holding in the 
aforementioned Federal Circuit Court decision and determine 
whether any additional notification or development action is 
required under the VCAA.  

Accordingly, this case is REMANDED for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  
The veteran should be provided a letter 
notifying him of the provisions of the 
VCAA and their effect on his particular 
claims.  The letter should specifically 
identify the type of evidence needed to 
substantiate his claims.  This letter 
should also contain a statement as to 
which portion of evidence, if any, is to 
be provided by the claimant and which, if 
any, VA will attempt to obtain for the 
claimant.  An appropriate period of time 
should be allowed for response to this 
letter.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, 7010 
(Fed. Cir. Sept. 22, 2003).

2.  Thereafter, the RO should consider all 
of the evidence of record, including any 
records received subsequent to the RO's 
issuance of the supplemental statement of 
the case in November 2001, and 
readjudicate the veteran's claims.  If a 
complete grant of the claims remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  See Disabled 
American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, No. 02-7007, -7008, -
7009, 7010 (Fed. Cir. Sept. 22, 2003).

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


